Citation Nr: 1616739	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from March 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  


FINDINGS OF FACT

1.  The probative evidence of record does not support that the Veteran meets the diagnostic criteria for a diagnosis of PTSD.

2.  The probative evidence of record does not indicate that any of the Veteran's diagnosed psychiatric disorders are related to service or to any incident therein.  

3.  Service treatment records do not reveal any treatment or diagnosis of a psychiatric disability. 

4.  There is no evidence that a psychosis became manifest within the first year of separation from service.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in active service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran has been provided the requisite notice with respect to his claim for service connection for PTSD in a March 2011 letter, which was prior to the initial RO rating decision denying the benefit sought in April 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRs) and VA outpatient treatment records.  While the Board notes that the electronic scan of the Veteran's STRs reflects some illegible documents, a diligent effort was made to obtain a better image, but it has since been determined that the scan of the record is the best copy available.  

VA has obtained available service treatment records; service personnel records; private medical records, VA medical records; VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded a VA examination in conjunction with his claim for service connection which is adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

ANALYSIS

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim for service connection for PTSD, the record indicates diagnoses of other psychiatric disorders.  Accordingly, the Board has recharacterized the issue on appeal and will consider whether service connection is warranted for any psychiatric disorder indicated in the record.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Review of the record reveals that there are diagnoses of psychoses including schizophreniform disorder and possible schizophrenia.  However, there is no evidence that a psychosis became manifest during service or within the first year after the Veteran separated from service.  Accordingly service connection on a presumptive basis for a psychosis is not for consideration.  See, 38 C.F.R. §§ 3.384 (2015).

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Veteran's discharge papers reveal that he served in the Marine Corps from March 1974 to August 1977.  He did not have any foreign or sea service.  He did not receive any awards indicative of combat service and other service personnel records do not support that the Veteran ever served in combat.  Accordingly, the Board finds as fact that the Veteran did not serve in combat.  

When the Veteran filed his claim for service connection for PTSD, he reported a single combat stressor of being in an accident during service.  He reported that he was thrown from a truck and that he incurred a facial injury where the "skin on my face was ripped off and had to be grafted back on."  

Review of the Veteran's service treatment records shows that the Veteran had facial surgery by a plastic surgeon during service.  There is no evidence in the service treatment records that the Veteran had any complaints of, treatment for, or diagnosis of, any psychiatric symptoms or disorders during service.  After his separation from active duty, a May 1978 examination was conducted with respect to his continued membership in the Marine Corps reserve.  At this time the Veteran did not report any psychiatric symptoms on his report of medical history and psychiatric clinical evaluation was normal.  

Based on the information in the service treatment records, an October 2011 VA memo serves to verify the Veteran's non-combat stressor of being in an accident with facial trauma and resultant surgery during service.  

Private hospital records reveal that the Veteran was admitted for treatment in March 1982 with symptoms of disorientation, suicidal and paranoid thoughts and insomnia.  He also had amnesia and memory difficulties stemming from an automobile accident in January 1982, which resulted in an arrest for DUI at the time.  The final diagnosis was schizophreniform disorder and he was treated with psychotropic medication.  

In June 2006 a VA general medical examination of the Veteran was conducted in conjunction with the Veteran's claim RO nonservice-connected pension benefits.  The examiner indicated psychiatric diagnoses of bipolar disorder in the past, schizophrenia and dementia basad upon the Veteran's report and review of treatment records.  

A VA discharge summary reveals that the Veteran received inpatient treatment from March to May 2006.  The discharge diagnosis was alcohol dependence and dementia.  Another VA record reveals inpatient treatment from May to September 2006 with diagnoses of schizophrenia, dementia, and alcohol dependence.  

In January 2006 a VA mental hygiene clinic assessment was conducted.  The Veteran reported being diagnosed with bipolar disorder since 2003, and a prior psychiatric hospitalization but he was unsure of the time frame.  The Veteran reported a history of multiple open and closed head injuries and a history of multi-substance abuse dating back to the 1980s.  His active duty service from 1974 to 1977 was noted.  The diagnosis was alcoholism in short remission and bipolar disorder by history.  

VA mental health treatment records dated in 2011 indicate diagnoses of PTSD.  However, these records indicate that the Veteran reported that he was in combat in Vietnam and had nightmares about the experience.  As noted above, these facts are not true; the Veteran never served in combat, or in Vietnam, and he was never wounded in action.  Review of these records indicates that the diagnoses of PTSD are all based upon these falsely reported stressors.  The weight of evidence is diminished where it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In April 2012, a VA psychiatric examination of the Veteran was conducted.  The examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, based on the reported symptoms that he experienced.  The diagnosis was mood disorder, not otherwise specified; alcohol dependence; psychotic disorder by history; and a history of poly substance abuse.  The Veteran reported that he was first hospitalized for psychiatric problems in 1978, but the examiner noted that the first documentation of psychiatric symptoms were the 1982 private hospital reports.  The Veteran's reported stressors varied from those he previously reported to the RO.  

Veteran reported being shot in the head by an M-16 bullet that "grazed" his head while on base.  His account of this event was very vague and Veteran was unable to provide details regarding the circumstances leading up to the shooting.  He was unsure where he was at the time other than that he was stationed at Camp Pendleton at the time.  He could not recall whether he was actually on base at the time because "we were always riding in helicopters" and he could not recall whether his unit was transported off base prior to the incident.  He stated that he recalled "it was like a jungle" but that he could not recall where it was.  He was not sure whether the incident occurred during a training exercise and stated "they don't tell you anything, they just say 'go do it'," and that "we were sniping at each other."  Veteran seemed to paint a picture of a group of Marines handed M-16's and dropped into a jungle near his base at Camp Pendleton and told to shoot at one another - a scenario that is highly unlikely, though Veteran was unable to provide any other information about how or why the incident occurred.  He would say things like, "I told you I was shot," and "I don't remember," and "I shouldn't be telling you this," and "it was Top Secret."  He stated that he may have lost consciousness but that he recalled being medically evacuated on a stretcher.  When asked about whether the incident is in his medical records he stated that he does not know because, "it wasn't serious," and "they may not even have it in there."  Veteran stated that he had been working part time as a "diary clerk" prior to the incident and was assigned to full-time clerk duties after the incident because he was "paranoid" and wanted to avoid weapons duties.

The Veteran also reported having surgery on his nose in 1975 following an automobile accident.  The examiner noted that the record contained service treatment records follow-up appointments for facial surgery in 1975 and 1976.  The Veteran also stated that one of the other passengers died as a result of his injuries in the accident.  He denied loss of consciousness but reported that he recalled feeling "horrified," after seeing his facial injuries.  The examiner indicated that the reported vehicle accident during service which resulted in facial injuries was an adequate stressor for the purposes of supporting a diagnosis of PTSD.  However, the Veteran did not ultimately meet the criteria for a diagnosis of PTSD because he did not exhibit symptoms resulting from this stressor such as avoidance, re-experiencing the trauma, or increased arousal.   

The examiner stated that there "was no evidence of PTSD or other Anxiety Disorder.  Veteran's primary mental health problems are related to substance abuse and alcohol dependence, and possibly to a Psychotic Disorder such as Delusional Disorder.  There is no evidence that the Veteran's current mental health condition is related to his mil[itary] service.  It is less likely as not that the Veteran's current mental health symptoms resulted from stressors experienced during mil[itary] service."

The examiner specifically noted that the Veteran was not a reliable historian and that he provided evasive details in some instances and had difficulty recalling details in other instances.  Multiple inconsistencies were noted including his prior reports of combat service in Vietnam to the mental health provider and inaccurately reported in his prior mental health history.  

There is evidence to support that the Veteran experienced a single non-combat stressor during service; that he was in a vehicle accident and sustained facial injuries.  While, the 2012 VA examiner acknowledged this stressor as having occurred, the examiner indicated that a diagnosis of PTSD was not warranted as the symptoms experienced by the Veteran did not meet the criteria for PTSD.  To the extent that there are diagnoses of PTSD contained in VA treatment records, they are based upon the Veteran's inaccurate report of combat stressors.  Accordingly, those diagnoses do not have probative value and the Compensation and Pension examiner indicated they were inaccurate based upon the Veteran's inconsistent and incredible report of other stressors.  

There are diagnoses of other psychiatric disorders of record including schizophreniform disorder, mood disorder, and bipolar disorder.  There is no evidence indicating any of these psychiatric disorders were present during service.  There is no evidence that a psychosis became manifest during service or within the first year of separation from service.  There is no probative evidence linking any psychiatric disorder diagnosed after service to the Veteran's military service or the single verified in-service stressor.  The only medical opinion of record is from the 2012 Compensation and Pension examination and indicates that the Veteran's psychiatric disorders are not related to service.  This opinion is supported by rationale and an accurate understanding of the facts related to the nature of the Veteran's service and his post-service psychiatric history.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


